773 N.W.2d 262 (2009)
Lori KIDDER, f/k/a Lori Steeb, Personal Representative of the Estate of Sheldon Steeb, Plaintiff-Appellant,
v.
Philip C. PTACIN, M.D., and Dayone Family Healthcare, Defendants-Appellees.
Docket No. 139225. COA No. 284224.
Supreme Court of Michigan.
October 21, 2009.

Order
On order of the Court, the application for leave to appeal the June 2, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.